Case 2:18-cr-04057-RB Document 66 Filed 07/22/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT

<€ FILED ~~

FOR THE DI T MEX se STATES DISTRICT COURT
° STRICT OF NEW Ic CRUCES, NEW MEXICO

UNITED STATES OF AMERICA, JUL 22 2020 ;
MITCHELL R,. ELFERS
Plaintiff, CLERK OF COURT

NO. 18-CR-4057 RB
vs,

ELISA ESTHER PLATA-RIVERA,

Defendant,

ORDER DISMISSING INDICTMENT WITHOUT PREJUDICE

THIS MATTER having come before the Court on the written Motion of the United States
Attomey for the District of New Mexico, for an Order dismissing the Second Superseding
Indictment filed on February 20, 2019, and the Court being fully advised in the premises, FINDS
that the motion is well-taken and should be granted.

IT IS THEREFORE ORDERED that the Second Superseding Indictment filed on February

20, 2019, be and hereby is dismissed without prejudice as to Defendant ELISA ESTHER PLATA-
RIVERA,

IT IS FURTHER ORDERED that the Clerk shall provide two certified copies of this Order
to the United States Marshal as authority to proceed hereunder.

VM we

UNITED STALKS DISTRICT JUDGE
